Bartol, J.,
delivered the opinion of this Court.
This cause has been argued in this Court only on the part of the appellee, the appellant not having appeared or filed any brief, alleging error in the ruling of the Circuit Court upon the prayers contained in the bill of exceptions. We have carefully examined the several questions raised by the prayers, and find no error in the action of the Circuit Court. The principles of law goyerning the case, are, all of them, familiar, and well settled. We deem it unnecessary, therefore, to enter into any extended discussion of them, the grounds upon which the judgment ought to be affirmed, are clearly stated in the brief of the appellee, and fully supported hy the authorities cited by him. The judgment will therefore be affirmed.

Judgment affirmed.